EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 October 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a vibration wave motor comprising, inter alia, wherein the first holding mechanism includes a first holding portion and a second holding portion which is longer than the first holding portion in a direction of the relative movement, wherein the friction member is arranged between the first holding portion and the second holding portion, wherein the first holding portion includes a first restriction portion, wherein the second holding portion includes a second restriction portion, and wherein the first restriction portion and the second restriction portion are brought into abutment against the second holding mechanism to restrict movement in directions other than the direction of the relative movement of the vibrator and the first holding mechanism.
Claims 2-10 depend directly or indirectly on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
Independent claim 7 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a lens driving device comprising, inter alia, wherein the first holding mechanism includes a first holding portion and a second holding portion which is longer than the first holding portion in a direction of the relative movement, wherein the friction member is arranged between the first holding portion and the second holding portion, wherein the first holding portion includes a first restriction portion, wherein the second holding portion includes a second restriction portion, and wherein the first restriction portion and the second restriction portion are brought into abutment against the second holding mechanism to restrict movement in directions other than the direction of the relative movement of the vibrator and the first holding mechanism. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kimura et al. (U.S. Pre-Grant Publication No. 20150137663) discloses a vibration actuator including a vibrator including an electromechanical transducer and an elastic body, a vibrator fixing member configured to hold the vibrator, a driven member configured to come into frictional contact with the vibrator so as to move relative to the vibrator, a pressing portion configured to press the vibrator against the driven member, a guide portion configured to guide the vibrator in a direction in which the vibrator moves, and a vibration damping member disposed between the vibrator fixing member and the movable plate. The guide portion includes a movable plate configured to move integrally with the vibrator, a rolling member configured to roll in the direction in which the vibrator moves, and a press-and-hold member configured to press the rolling member against the movable plate.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





21 May 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837